 Case 7:19-cv-00578-RSB Document 38 Filed 01/13/21 Page 1 of 1 Pageid#: 674




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

VALERIE DALE,                                          )
                                                       )
        Plaintiff,                                     )                  Civil Action No. 7:19-cv-578
v.                                                     )
                                                       )
VIRGINIA CVS PHARMACY, LLC,                            )                  By: Hon. Robert S. Ballou
                                                       )                  United States Magistrate Judge
        Defendant.                                     )


                                                      ORDER1

For the reasons stated in the accompanying Memorandum Opinion, it is ORDERED as follows:


     (1) Defendant’s Motion for Summary Judgment (Dkt. 21) is GRANTED and this case is

DISMISSED WITH PREJUDICE from the active docket of this court;

     (2) Defendant’s Motion to Exclude Plaintiff from Calling Medical Experts at Trial (Dkt. 23),

and plaintiff’s Motion for an Extension of Time (Dkt. 26) are MOOT; and

     (3) Plaintiff’s Motion for Leave to Amend her Complaint (Dkt. 35) is DENIED.


                                                                 Entered: January 13, 2021


                                                                 Robert S. Ballou
                                                                 Robert S. Ballou
                                                                 United States Magistrate Judge




        1
            This case is before me by consent of the parties pursuant to 28 U.S.C. § 636(c)(1).
